Beady, J.:
The actual value of the shares of the relators’ stock is the proper standard in assessing the tax to be paid.
The par value does not control. (Laws 1866, chap. 761, vol. 2, page 1641; 1 Rev. Stat., 393, § 17.) It was the duty therefore of the respondents to ascertain and act upon the true value of the stock as they have done. (People v. The Assessors of Albany City, 2 Hun, 583.) The provision, that the tax so assessed shall not exceed the par value, in the enabling act of congress of 9th March, 1865, does not affect this principle. The impost may be upon a sum exceeding the par value when that sum represents the actual value of the share.
The precise question is settled by the highest authority. (Hepburn v. The School Directors of the Borough of Carlisle, Penn., 23 Wall., 480.) The only restriction is, that the share shall not be taxed at a greater rate than is imposed upon other moneyed capital in the hands of individuals of this State. This limitation is not affected by the fact that a part of the capital stock of the bank is invested in bonds of the United States (Van Allen v. The Assessors, 3 Wall., 573; The People v. The Commissioners, 4 id., 244), or by the fact that the bank is obliged by law to accumulate a reserve. The respondents, in determining the tax to be imposed, adopted a standard of value founded upon the statement of. the relators’ president, and ascertained by deducting from such value the proportionate share of the assessed value of the relators’ real estate. The reserve, which is a part of the capital of the bank and the surplus as well, were properly included in the estimate of value. Both contribute to the value of the shares, and are necessarily, therefore, constituent elements of such value.’ The interest of the shareholder entitles him to participate in the net profits earned by the bank in the employment of its capital, during the existence of its charter, in proportion to the number of his shares; and upon its dissolution, or termination, to his proportion of the property that may remain of the corporation after the payment of its debts. This is a distinct, independent interest or property held by the shareholder, like any other property that may belong to him, and, we add, of course subject to taxation. (Per Nelsoít, J., in cases in 3 and 4 Wall., supra.) It is quite apparent from these adjudi*540cations and the principles enunciated by them that the respondents have acted properly, and that the writ must be dismissed with costs.
Present — Davis, P. J., Beady and DANIELS, JJ.
Writ dismissed.